                           UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS E. PEREZ, SECRETARY OF                       Civil Action No. 16-cv-1079-MSG
LABOR, UNITED STATES DEPARTMENT
OF LABOR,
                Plaintiff,
      v.
LLOYD INDUSTRIES, INC., and WILLIAM
P. LLOYD, an individual,
                Defendants.

                                    NOTICE OF APPEAL

TO:    THE CLERK OF THE COURT; and
TO:    ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       NOTICE IS HEREBY GIVEN that Defendants Lloyd Industries, Inc., and William P.

Lloyd appeal to the United States Court of Appeals for the Third Circuit from the final orders of

the district court, including but not limited to the August 1, 2019 Order denying Defendants’

Renewed Motion for Judgment as a Matter of Law and/or a New Trial (Dkt. No. 109, attached as

Exhibit A) and the August 9, 2019 Order entering judgment in favor of the Secretary of Labor in

the amount of $1,047,399 (Dkt. No. 111, attached as Exhibit B).
Dated: September 3, 2019    Respectfully submitted,

                           /s/ Christen L. Casale
                           Brandon J. Brigham (PA # 306453)
                           Christen L. Casale (PA # 320638)
                           MORGAN, LEWIS & BOCKIUS LLP
                           1701 Market Street
                           Philadelphia, PA 19103
                           Tel: 215.963.5000
                           Fax: 215.963.5001
                           brandon.brigham@morganlewis.com
                           christen.casale@morganlewis.com

                           Jonathan L. Snare (admitted pro hac vice)
                           MORGAN, LEWIS & BOCKIUS LLP
                           1111 Pennsylvania Avenue, N.W.
                           Washington, D.C. 20004
                           Tel: 202.739.5446
                           Fax: 202.739.3001
                           jonathan.snare@morganlewis.com

                           Jason S. Mills (admitted pro hac vice)
                           MORGAN, LEWIS & BOCKIUS LLP
                           300 South Grand Avenue
                           Floor 22
                           Los Angeles, CA 90071-3132
                           Tel: 213.612.7387
                           Fax: 213.612.2501
                           jason.mills@morganlewis.com

                           Counsel for Defendants
                           Lloyd Industries, Inc. and William P. Lloyd
